DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/021,166, the examiner acknowledges the AFCP amendments dated 8/15/2022. At this point, claim 1 is amended, claims 8, 9, 11 and 17 are cancelled. Claims 1-7, 10, 12-16 and 18-21 are allowable. 
Allowable Subject Matter
Claims 1-7, 10, 12-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1 and 21, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…concurrently transferring the first and second sets from the corresponding first and second die sets to a local cache memory of a controller circuit in response to a powering up event subsequently transitioning the data storage device from the deactivated power state to an activated power state”.
The closest prior art Sivasankaran et al., US PGPUB 2015/0169228– teaches where the storage engine 154 may be configured to determine a group of dies of the plurality of dies that may be programmed concurrently based on the storage scheme(s) 152. The storage engine 154 may also be configured to determine to use the first die 132 in the single-bit mode and to use the second die 142 in the multi-bit mode. For example, the storage engine 154 may determine to use the first die 132 and the second die 142 based on the storage scheme(s) 152 but not the specific limitations as recited.
5. The reasons for allowance of independent claim 21 is that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 21, the limitations of “controller circuit configured to apportion the semiconductor memory dies into a plurality of die sets each configured to store user data blocks associated with a different user, to generate a separate set of map data as a data structure in a memory to describe user data blocks stored to each die set, and in response  data storage device incorporating the 6semiconductor memory dies transitioning, in response  to an anomalous power event, from an activated power state to a deactivated power state, to concurrently store at least a first set of map data to a first die set and a second set of map data to a second die set, and so that no die set stores map data associated with a different die set”. 
Dependent claim(s)  2-7, 10, 12-16 and 18-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 21 upon which claims 2-7, 10, 12-16 and 18-20 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135